                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF GEORGIA
                               MACON DIVISION


ALFRED PERRY,

        Plaintiff,
                                                          CIVIL ACTION NO.
v.                                                      5:18-cv-00242-TES-CHW

WARDEN CLINTON PERRY, et al.,

        Defendants.


     ORDER DENYING MOTION FOR RECONSIDERATION AND MOTION TO
                        PROVIDE ORDERS



       Plaintiff Alfred Perry, an inmate in Calhoun State Prison in Morgan, Georgia, filed

a 42 U.S.C. § 1983 civil rights action and sought leave to proceed in this action without

prepayment of the required filing fee or security therefor under 28 U.S.C. § 1915(a). See

generally [Docs. 1 & 2]. This Court denied the motion to proceed in forma pauperis and

dismissed Plaintiff’s complaint without prejudice pursuant to 28 U.S.C. § 1915(g)’s three-

strikes rule because federal courts had dismissed at least three of Plaintiff’s prior lawsuits

or appeals as frivolous or malicious or for failing to state a claim and Plaintiff did not allege

that he was in imminent danger of serious physical injury. See [Doc. 6, at p. 7].

Subsequently, Plaintiff filed four separate motions for reconsideration arguing that this

Court erred in denying his motion to proceed in forma pauperis and dismissing his case

based on the three-strikes rule. [Docs. 9, 11, 13 & 14]. This Court denied each of these

motions for reconsideration. [Docs. 12 & 15].
       Plaintiff has now filed a new Motion for Reconsideration [Doc. 17], along with a

motion requesting that the Court provide him with copies of orders from his previous cases

that were counted as strikes against him under the three strikes rule. See [Doc. 16].

Plaintiff’s newest motion for reconsideration is untimely under Local Rule 7.6 insofar as it

was filed more than fourteen days after entry of the order dismissing Plaintiff’s complaint.

Alternatively, construing the motion as one to alter or amend the judgment, it is also

untimely under Fed. R. Civ. P. 59(e), which requires a party to file such motions within 28

days after entry of judgment. Thus, to the extent that he is seeking reconsideration of the

order denying leave to proceed in forma pauperis and dismissing his case, Plaintiff’s

motion is untimely.

       Moreover, to the extent that Plaintiff is seeking reconsideration of the order denying

reconsideration, this Court’s local rules prohibit Plaintiff from filing a motion “to

reconsider the court’s denial or grant of a prior motion for reconsideration.” M.D. Ga.

Local R. 7.6; see also Warning v. Bank of N.Y. Mellon, 562 F. App’x 858, 858-59 (11th

Cir. 2014) (per curiam) (affirming the district court’s denial of a second motion for

reconsideration where “clearly worded local rule” prohibited filing of such motion). Thus,

Plaintiff’s assertion that the Court must continue to accept and consider his motions for

reconsideration is mistaken, as his current and any future motions for reconsideration of

the dismissal order will be untimely and Local Rule 7.6 prohibits motions for

reconsideration of the Court’s orders denying reconsideration.

       Therefore, the Court DENIES Plaintiff’s most recent Motion for Reconsideration

[Doc. 17]. Additionally, because this case has concluded and Plaintiff has not identified
                                             2
any proper basis for the Court to provide him with copies of orders from his previous cases,

the Court also DENIES Plaintiff’s motion to provide him with those orders [Doc. 16].

       SO ORDERED, this 7th day of January, 2019.



                                          S/ Tilman E. Self, III
                                          TILMAN E. SELF, III, JUDGE
                                          UNITED STATES DISTRICT COURT




                                             3
